316 S.E.2d 55 (1984)
In the Matter of the ESTATE of Stella T. FORREST.
No. 93A84.
Supreme Court of North Carolina.
June 5, 1984.
Maxwell, Freeman, Beason & Morano, P.A. by Robert A. Beason and Mark R. Morano, Durham, for appellant.
Josiah S. Murray, III and Newsom, Graham, Hedrick, Bryson, Kennon & Faison by Joel M. Craig, Durham, for appellees.
PER CURIAM.
The decision of the Court of Appeals is affirmed. The case is remanded to that court for further remand to the Superior Court, Orange County, for the submission of the issue of devisavit vel non to a jury upon peremptory instructions.
AFFIRMED.